Citation Nr: 1529300	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-01 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected bilateral hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected sinusitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to April 24, 2009 for service connection for adjustment disorder with mixed anxiety, depression, and PTSD.

4.  Entitlement to an effective date prior to May 4, 2011 for a 100 percent rating for service-connected adjustment disorder with mixed anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In June 2009, the RO granted the Veteran's claims for compensable ratings for service-connected chronic sinusitis with headaches, and bilateral hearing loss, to the extent that it assigned each disability a separate 10 percent rating, with an effective date of April 24, 2009.  In May 2012, the RO granted a 100 percent rating for service-connected adjustment disorder with mixed anxiety, depression, and PTSD, with an effective date of May 4, 2011. 
In January 2013, the RO denied a claim for an effective date prior to April 24, 2009 for service connection for adjustment disorder with mixed anxiety, depression, and PTSD.  

In January 2011, and December 2014, the Veteran was afforded hearings before a Decision Review Officer at the RO.  In January 2015, the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge.  However, the Veteran failed to appear for his scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an effective date prior to April 24, 2009 for service connection for adjustment disorder with mixed anxiety, depression, and PTSD, and entitlement to an effective date prior to May 4, 2011 for a 100 percent rating for service-connected adjustment disorder with mixed anxiety, depression, and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran is shown to have no worse than Level IV in the right ear and Level IV in the left ear.

2.  The Veteran's sinusitis is productive of congestion, purulent discharge, and sinus pain, but not three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2014).

2.  The criteria for a disability evaluation in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. § 1155, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.97, Diagnostic Code 6511 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The Veteran asserts that he is entitled to ratings in excess of 10 percent for his service-connected bilateral hearing loss, and sinusitis.  In a statement, received in June 2010, the Veteran asserted, "Every year I get at least one bad sinus infection."  He reported being treated for sinus symptoms between January and February of 2010.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2014).

A.  Hearing Loss

In May 1999, the RO granted service connection for bilateral hearing loss, evaluated as noncompensable.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  In March 2003, the RO denied a claim for a compensable rating.  There was no appeal, and the RO's decision became final.  Id.

In April 2009, the Veteran filed a claim for an increased (compensable) rating.  In June 2009, the RO granted the claim, to the extent that it assigned a 10 percent rating, with an effective date of April 24, 2009.  The Veteran has appealed the issue of entitlement to a rating in excess of 10 percent.  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2014).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 (2014).  See 38 C.F.R. § 4.85(c) (2014). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2014). 

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Historically, the Veteran was granted service connection for bilateral hearing loss in a May 1999 rating decision.  A noncompensable rating was assigned.

In April 2009, the Veteran's claim for an increased rating was received.  In June 2009, the RO granted the claim, to the extent that it assigned a 10 percent rating, with an effective date of April 24, 2009.

The first medical evidence pertinent to the April 2009 claim is a May 2009 VA audiology evaluation.  Pure tone thresholds, in decibels, on air conduction testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
50
65
65
LEFT
N/A
35
55
80
80

These results show an average decibel loss of 55 in the right ear and 62.5 in the left ear.  Speech recognition ability was 80 percent, bilaterally.  

The only other medical evidence pertinent to the April 2009 claim is a May 2011 VA audiology evaluation.  Pure tone thresholds, in decibels, on air conduction testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
50
65
65
LEFT
N/A
35
55
75
75

These results show an average decibel loss of 56.25 in the right ear and 60 in the left ear.  Speech recognition ability was 92 percent in the left ear, and 88 percent in the right ear.  

The May 2009 and May 2011 VA audiological examinations demonstrate that under Table VI of the Rating Schedule, the Veteran's hearing impairment has been manifested by no more than Level IV hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI (2014).  Using Table VII, Level I (right) and Level II (left) hearing acuity in the service-connected ears results in a 10 percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  As pointed out above, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  Thus, based on the audiometric findings, the 10 percent rating already assigned to the Veteran's service-connected bilateral ear hearing loss is appropriate, and entitlement to a rating in excess of 10 percent for bilateral hearing loss is not warranted at any time during the appeal period.

B.  Sinusitis

The Veteran's service treatment records show treatment for sinus complaints beginning in 1966, with a diagnosis of allergic sinusitis in 1968.  Following service, X-rays of the sinuses taken in February 1994 revealed acute sinusitis.  A VA CT (computerized tomography) scan of the sinuses, dated in June 1995, revealed minimal mucosal thickening along the floor of the sinuses, and at the right ethmoid and paraseptal area, and unremarkable maxillary sinuses.  Thereafter, he received a number of treatments for sinusitis, with use of antibiotics in 1998.  A February 1999 VA examination report notes a history of sinus surgery in 1973 and 1994, with current chronic sinus disease and nasal polyp.  See also August 2002 VA examination report (noting chronic sinus disease).  See 38 C.F.R. § 4.1.  

In November 2002, the RO granted service connection for sinusitis with headaches, evaluated as noncompensable.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  

In April 2009, the Veteran filed a claim for an increased (compensable) rating.  In June 2009, the RO granted the claim, to the extent that it assigned a 10 percent rating, with an effective date of April 24, 2009.  The Veteran has appealed the issue of entitlement to a rating in excess of 10 percent.  

The RO initially evaluated the Veteran's sinusitis with headaches under 38 C.F.R. § 4.97, DC 6511, which is evaluated by application of the General Rating Formula for Sinusitis (General Formula).  The Board notes that the RO initially determined that the Veteran's headaches were a symptom of his service-connected sinusitis, and that they were evaluated as part of that disability in accordance with Diagnostic Code 6511 and the General Rating Formula for sinusitis, which specifically incorporates headaches.  See 38 C.F.R. § 4.97, Diagnostic Code 6511.  However, in May 2012, the RO assigned a separate 30 percent rating for headaches, effective January 7, 2011; the RO continued the 10 percent rating for sinusitis.  Prior to January 7, 2011, the Veteran was not diagnosed as having a chronic headache disorder, separate and apart from his service-connected sinusitis. 

Under the General Formula, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 30 percent rating is assigned when a veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A note to the General Rating Formula defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by physician. 

A June 2009 VA examination report shows that the Veteran complained of chronic nasal drainage with infections two to three times per year, treated with antibiotic therapy.  On examination, there was some left anterior and septal deflection and obstruction.  The relevant aspect of the assessment was history of drainage and infections with headaches.

Overall, VA progress notes include "problem lists" which note chronic sinusitis, acute sinusitis, a deviated septum, and allergic rhinitis, and which note that the Veteran was using flunisolide nasal spray for his allergic rhinitis.  

An April 2008 VA progress note shows treatment for chronic sinusitis.  The Veteran was provided with Z-Pack (azithromyocin), an antibiotic.  

A February 2009 VA progress note shows complaints of sinus congestion, with an assessment of sinusitis.  He was given Keflex (an antibiotic) and Zyrtec.  

A January 2010 VA progress note states that the Veteran was using flunisolide nasal spray, and Amoxycillin 500 mg (milligrams) tid (three times a day) for 10 days, due to complaints of sinus congestion, pressure, and headache.

A February 2010 VA progress note shows that the Veteran complained of constant pain near his eye, blurred vision, sinus congestion, runny nose, and a left ear ache and drainage.  He was started on a 14 day course of Biaxin and was given flunisolide nasal spray for sinus congestion.  The assessments were otitis and sinusitis.  A longer steroid course was recommended.  

A March 2010 VA progress notes shows complaints of a two-month history of sinus symptoms.  A CT (computerized tomography) report for the sinuses, dated that same month, shows that the impression was that no sinusitis was identified.

A May 2011 VA examination report shows that the Veteran reported progressively worsening symptoms and daily headaches, with use of flunisolide nasal spray.  The report notes the following: there is a history of sinus surgery in 1973 and 1994, and a history of sinusitis manifested by two incapacitating episodes per year requiring four to six weeks of antibiotic treatment, and three non-incapacitating episodes per year manifested by headache, purulent drainage, and sinus pain, for 14 days.  On examination, there were no nasal polyps, and no septal deviation, or nasal obstruction.  There was evidence of prior posterior passage surgery with a small amount of tissue loss.  The diagnosis was chronic sinusitis status post bilateral maxillary antrectomies and partial left middle nasal turbinectomy.  The report notes chronic sinusitis including headaches, and that the Veteran was not employed.  See also May 2011 VA neurological examination report (noting the same reported history, and containing essentially identical findings).

The Board has determined that the claim must be denied.  The VA progress notes do not contain a specific notation of an incapacitating episode.  They indicate prolonged antibiotic treatment in early 2010.  The June 2009 VA examination report notes a reported history of chronic nasal drainage with infections two to three times per year, treated with antibiotic therapy.  However, this reported history is not supported by the medical evidence, which does not show sinusitis requiring prolonged (four to six weeks) antibiotic treatment.  The May 2011 VA examination report notes a history of sinusitis manifested by two incapacitating episodes per year requiring four to six weeks of antibiotic treatment, and three non-incapacitating episodes per year manifested by headache, purulent drainage, and sinus pain, for 14 days.  Thus, even if this reported history were to be accepted at face value, it does not show that the criteria for a rating in excess of 10 percent have been met under DC 6511 and the General Rating Formula.  In summary, the evidence is insufficient to show that the Veteran has had either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Accordingly, the Board finds that the evidence does not show that the criteria for a rating in excess of 10 percent under DC 6511 have been met, that the preponderance of the evidence is against the claim, and that the claim must be denied.

C.  Conclusion

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the objective findings, which have been largely consistent throughout the rating period on appeal, are found to outweigh his subjective reports.  The objective findings are based on specific testing done by qualified examiners.  The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his disabilities which are non-medical in nature, however, he is not competent to testify as to the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116 .

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected sinusitis, and hearing loss disabilities are congruent with the disability pictures represented by the disability ratings assigned herein.  The criteria for the ratings currently assigned more than reasonably describe the Veteran's disability levels and symptomatology.  The Veteran is shown to have sinusitis, and complaints of hearing loss.  The schedular criteria considered contemplate a variety of manifestations of impairment.  Given the ways in which the rating schedule contemplates impairment for the Veteran's disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability pictures.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115 . 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his disabilities have caused him to miss work, or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected disabilities in issue do not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his sinusitis or bilateral hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters, dated in May 2009 and January 2010, of the criteria for establishing increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as May 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as his VA and non-VA medical records, and SSA records.  The Veteran has been afforded examinations.  

In January 2011 and December 2014, the Veteran was provided opportunities to set forth his contentions during hearings before two different Decision Review Officers (DROs).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2011 and December 2014 hearings, the DROs identified the issues on appeal.  Also, information was solicited regarding the severity of the disabilities in issue.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the DROs complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claims based on the current record. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 



ORDER

A rating in excess of 10 percent for service-connected bilateral hearing loss is denied.

A rating in excess of 10 percent for service-connected sinusitis is denied.


REMAND

In April 2010, the RO granted service connection for "adjustment disorder with mixed anxiety and depression," evaluated as 10 percent disabling, with an effective date for service connection of April 24, 2009.  

In May 2010, the Veteran filed a notice of disagreement only as to the issue of entitlement to an initial evaluation in excess of 10 percent.  There was no timely appeal as to any other issue, and the RO's April 2010 decision became final as to all other issues.  38 U.S.C.A. § 7105(c).  

The Veteran subsequently filed a claim for an earlier effective date for service connection for his psychiatric disability.  In January 2013, the RO denied the Veteran's claim for an effective date prior to April 24, 2009 for service connection for adjustment disorder with mixed anxiety, depression, and PTSD. 

That same month, a timely notice of disagreement was received as to the claim.  See 38 C.F.R. §§ 20.201, 20.302(a) (2014). 

A statement of the case has not yet been issued as to this claim. 

Because a timely NOD was filed to the January 2013 rating decision, the RO must now provide the Veteran with a statement of the case on the issue of entitlement to an effective date prior to April 24, 2009 for service connection for adjustment disorder with mixed anxiety, depression, and PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, the issue of entitlement to an effective date prior to May 4, 2011 for a 100 percent rating for service-connected adjustment disorder with mixed anxiety, depression, and PTSD, is inextricably intertwined with issue of entitlement to an effective date prior to April 24, 2009 for service connection for adjustment disorder with mixed anxiety, depression, and PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Therefore, adjudication of this claim must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issue of entitlement to an effective date prior to April 24, 2009 for service connection for adjustment disorder with mixed anxiety, depression, and PTSD.  The Veteran should be advised that he may perfect his appeal of this issue by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b).

2.  After the development requested in the first paragraph of this remand has been completed, and after conducting any other development deemed appropriate, readjudicate the issue of entitlement to an effective date prior to May 4, 2011 for a 100 percent rating for service-connected adjustment disorder with mixed anxiety, depression, and PTSD.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case.  The appellant and his attorney should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


